NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 9, 2022*
                              Decided November 9, 2022

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge

No. 22-1111

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Central District of Illinois.

      v.                                       No. 2:07-cr-20043-SLD

FREDDELL BRYANT,                               Sara Darrow,
     Defendant-Appellant.                      Chief Judge.

                                       ORDER

        Freddell Bryant appeals the denial of his motion for a sentence reduction under
the First Step Act of 2018, arguing that the district court failed to determine his
eligibility or explain its reasoning. But the record adequately supports the district
court’s decision, so we affirm.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1111                                                                         Page 2



        In 2010, Bryant pleaded guilty to three counts related to his role in a conspiracy
to distribute large quantities of powder and crack cocaine. See 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), (b)(1)(B); 18 U.S.C. § 924(c). In addition to his plea agreement, Bryant agreed—
in exchange for immunity—to cooperate fully with law enforcement by providing
information and testimony that was “complete and truthful.” The criminal convictions
carried a statutory sentence of life imprisonment, but the district court departed from
that minimum based on Bryant’s substantial assistance, 18 U.S.C. § 3553(e), and
sentenced him to 300 months in prison and ten years of supervised release.

       While providing information to law enforcement, Bryant revealed his
participation in a 2007 triple murder related to drug trafficking. But after sentencing on
his drug-crimes convictions, Bryant refused to testify about the murders when called
before a grand jury. The government determined that he was in breach of his
cooperation agreement and later charged him with the murders. He was convicted and
sentenced to three consecutive life sentences. See generally United States v. Bryant,
750 F.3d 642 (7th Cir. 2014).

       In April 2020, Bryant moved to reduce his drug-crimes sentence under the First
Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, which gives discretion to district
courts to reduce defendants’ sentences for crack-cocaine convictions that would have
been lowered after the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372.
Noting that his guidelines range would now be 360 months to life in prison, Bryant
requested a reduced sentence—240 months in prison and eight years of supervised
release—to reflect the downward departure that he received in 2010.

       The probation office filed a First Step Act Computations worksheet assessing
sentencing options if the Fair Sentencing Act were applied. The office concurred with
Bryant that he was eligible for a reduction and that his amended sentence range would
be 360 months to life in prison.

        The government opposed Bryant’s motion. It conceded that Bryant was eligible
for a reduction under circuit law but argued that the district court should deny Bryant’s
motion as a matter of discretion. Opposing any further reduction, the government
highlighted Bryant’s refusal to testify in accordance with his cooperation agreement, his
conviction for three murders, and his current sentence, which was already below the
newly calculated range.
No. 22-1111                                                                             Page 3

       In a text order, the district court denied the motion: “Pursuant to the framework
in 18 U.S.C. § 3582(c)(1)(B) and § 404 of the First Step Act, after full review of the record,
careful consideration of all applicable sentencing factors, and exercising its discretion,
the Court declines to reduce the defendant’s sentence.”

       Bryant argues that the district court procedurally erred by denying his motion
without first determining his eligibility or applicable sentencing range. He relies on our
decision in United States v. Corner, 967 F.3d 662, 665–67 (7th Cir. 2020), in which we
directed district courts first to determine an applicant’s eligibility and calculate the
applicable sentencing range, and only then decide whether to exercise their discretion
to reduce the sentence. Bryant contends that the district court’s text order “disqualified
[him] as ineligible.”

        Bryant misapprehends the context behind the district court’s ruling. When the
court denied his motion, his eligibility for a reduced sentence was undisputed. The
probation office and the government both agreed with Bryant that he was eligible for a
reduction. (On its computational worksheet, the probation office checked a box
indicating that it “concur[red] with eligibility,” and the government conceded as much
in its response to Bryant’s motion.) The court justified its ruling by stating that it had
considered the “applicable sentencing factors” but declined to reduce his sentence in an
“exercis[e] [of] its discretion.” This, then, was not a case like Corner, in which the district
court erred by declining to consider modified statutory penalties before denying the
defendant’s motion. Id. at 664.

        To the extent Bryant suggests that the court insufficiently explained its ruling, we
think that no more detailed explanation was needed. The record reflects that Bryant
failed to provide information as required by his cooperation agreement, that he was
convicted for three drug-related murders, and that his current sentence is shorter than it
would be if the Fair Sentencing Act were applied. See Chavez-Meza v. United States,
138 S. Ct. 1959, 1967 (2018).

                                                                                  AFFIRMED